Citation Nr: 1117686	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.

This appeal comes before the Board of Veterans' Appeal (Board) on appeal from an April 2007 rating decision, in which the RO determined that new and material evidence had not been received to reopen a previously-denied claim for entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.  In an October 2007 rating decision issued in November 2007, the RO confirmed and continued its determination that new and material evidence had not been received to reopen the Veteran's claim.

Here, the Board finds that the Veteran is seeking service connection for the same disorder (chronic lumbosacral strain and spina bifida occulta) as that for which the RO originally denied service connection in December 1991 and later determined that new and material had not been received to reopen the claim in a July 2003 rating decision.  As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the previously-denied claim for service connection for chronic lumbosacral strain and spina bifida occulta-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In October 2010, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO; a copy of the transcript is associated with the record.

The issue of entitlement to service connection for a low back disability is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed July 2003 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of entitlement to service connection for chronic lumbosacral strain and spina bifida occulta.

2.  The evidence associated with the claims file since the July 2003 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for chronic lumbosacral strain and spina bifida occulta (i.e., a low back disability).


CONCLUSIONS OF LAW

1.  The July 2003 rating decision, determining that new and material had not been received to reopen the Veteran's claim for service connection for chronic lumbosacral strain and spina bifida occulta, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the July 2003 rating decision is new and material, the criteria for reopening the Veteran's claim for service connection for chronic lumbosacral strain and spina bifida occulta, loss, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Initially, the Board acknowledges that the RO provided the Veteran with VCAA notice that failed to comply with the Kent requirements, in a January 2007 pre-rating notice letter.  Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for chronic lumbosacral strain and spina bifida occulta, however, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

II. Petition to Reopen

Initially, the Board finds that there is a question as to the timeliness of the Substantive Appeal with regard to the Veteran's petition to reopen his previously-denied claim for service connection.  Here, the Board construes the May 2007 statement from the Veteran as a Notice of Disagreement (NOD) to the April 2007 rating decision, in which the RO determined that new and material had not been received to reopen the claim previously-denied in a July 2003 rating decision.  After a Statement of the Case (SOC) was issued in April 2008, the VA Form 9, Substantive Appeal, was not received by the RO until August 7, 2008, because the RO had misconstrued the Veteran's May 2007 statement as a new claim to reopen and not an NOD to the April 2007 rating decision.  As a result the RO construed that the rating decision on appeal was the one dated in October 2007 and issued on November 8, 2007, this mislead the Veteran to believe that he had until November 2007 to perfect his appeal.  However, applying the principle of the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board waives the filing of a timely Substantive Appeal in this instance, so that the Board now has jurisdiction to adjudicate the Veteran's petition to reopen.

In an unappealed December 1991 rating decision, the RO originally denied service connection for a back condition, diagnosed as chronic lumbosacral strain and spina bifida occulta, noting that the Veteran's service treatment records showed that his back disorder preexisted service and was not aggravated by service.  Later, in an unappealed July 2003 rating decision, the RO determined that new and material had not been received to reopen the Veteran's previously-denied claim.  As the Veteran did not appeal either of these rating decisions, they became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

Here, the Veteran's petition to reopen the previously-denied claim for service connection was received by VA in December 2006.

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly-received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the basis of the prior final denial in July 2003 was that the evidence although new was not material, in this case, the new and material must tend to show that the Veteran's low back disability either did not preexist service and had its onset in service or did preexist service and was aggravated by service.

In support of his claim, the Veteran testified that he had submitted statements from a private orthopedic physician, who use to be an administrator with the Dallas VA Medical Center (VAMC); that this physician stated that the Army erred when it found that the Veteran had spina bifida occulta in 1968; that, in fact, he injured his back January 1968 when he fell during basic training; and that the Veteran has had continued progressive pain since then, for which he is receiving treatment.  The Veteran related that he was on KP duty in the mess hall and was carrying an armful of pots and pans; that there was water on the floor; and that, when he turned around, he slipped on the water, his feet went out from under him, and he landed on his back.  Since he was still hurting the following day, the Veteran went to the infirmary and was treated with heat lamps and medication.  In February 1968, he was sent to Madigan Army Hospital, where they performed x-rays and supposedly found spina bifida occulta, and recommended that the Veteran be discharged from service as being unfit due to a preexisting congenital back condition that was not aggravated by service.  The Veteran denies telling the Army physician that he had had slipped a disc for two years, indicating that he reported that he had had normal back problems, such as pulled muscles, because of playing football, baseball, and basketball and raiding the neighbors' apple trees.  He admitted that during his senior year of high school he fell down a flight of stairs, after which he got up and went to class.  The Veteran denied any back problems on entrance, indicated that he was fine until his January 1968 fall, and denied any post-service injuries to his back.  He indicated that he has been treated for his back condition at the Amarillo VAMC and by several physicians, most of whom are dead or have moved, so that their records are unavailable.  

The Veteran also submitted private treatment records, which show that he has been diagnosed with a broad-based disk extrusion at L5-S1, with probable impingement upon both S1 preganglionic nerve roots, and mild degenerative changes of the remainder of the lumbar spine.

In statements dated in May 2006, December 2006, and February 2007, an private orthopedist indicates that, after reviewing the Veteran's medical record and military records, it seemed that the Veteran hurt his back in the late 1960s when he fell; that he has had progressive pain since then, for which he has received nonsurgical treatment from VA; that he continues to suffer from chronic pain secondary to multi-level facet hypertrophy as well as significant osteophytosis most likely related to the Veteran's previous military trauma; that he was erroneously labeled as having spina bifida occulta in the military, which is a congenital abnormality; that review of his x-rays show no evidence of spina bifida occulta; and that, even if he had entered the military with this preexisting condition, which he did not, it is considered a normal variant and not a significant abnormality.

The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  Thus, the new evidence now includes continuing complaints of low back pain over an extensive period of time and testimony and statements attributing such to a January 1968 in-service fall and not to erroneously diagnosed spina bifida occulta, i.e., relates to facts that may provide a reasonable possibility of substantiating the Veteran's claim as it bears directly and substantially upon the specific matter under consideration and must be considered in order to decide the merits of the claim.  Accordingly, the Board concludes that the criteria for reopening the claim for service connection for a low back disability, previously diagnosed as chronic lumbosacral strain and spina bifida occulta, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a low back disability previously diagnosed as chronic lumbosacral strain and spina bifida occulta has been received, the Veteran's previously-denied claim is reopened.


REMAND

In view of the Board's decision to reopen the Veteran's claim for service connection for a low back disability, the claim should consider on the merits, in the first instance, to avoid any prejudice to the Veteran.  The Board also finds that additional development of the claim is warranted.

The Board notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The term veteran means "a person who served in the active military, naval, or air service," and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1(d) (2010).

In July 2003, the VA General Counsel issued a precedent opinion holding that, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The Veteran's entrance examination did not show any preexisting low back disorder, nor did the Veteran report one.  As noted above, a Medical Board proceeding found the Veteran unfit for service due to a preexisting low back disability that was not aggravated by service.  During the October 2010 hearing, the Veteran asserted that he did not have a preexisting low back disorder, but rather his current low back disorder is the result of an injury sustained during service when he slipped on water and fell, while holding an armload of pots and pans.  A March 2007 VA examiner opined that the Veteran's current back problem is most likely caused by or the result of preservice back conditions, which were not aggravated during service.

In light of the conflicting opinions of record, the VA should arrange for the Veteran to undergo a VA spine examination, to identify any chronic low back disability found on examination and to address whether such diagnosed disorder had its onset in service or represents a permanent worsening of a preexisting disorder during service.  

Further, to ensure that all due process requirements are met, the VA should give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  In this regard, the Board noted that it is unclear whether there are outstanding private treatment records that should be sought.  Hence, on remand, VA should request that the Veteran provide authorization to enable it to identify and obtain private medical records not already associated with the record.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In a March 2007 response, the Veteran indicated that he had tried to obtain records from the Social Security Administration (SSA), but they would not release them to him.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claim can be made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

The record also contains VA treatment records dated from November 27, 2002 through April 17, 2003.  On remand, outstanding treatment records should be obtained from the Amarillo, Texas VA Medical Center (VAMC).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and treatment of the Veteran, from the Amarillo VAMC, prior to November 27, 2002, and since April 17, 2003.  All records/responses received should be associated with the claims file.

2.  Request from SSA copies of any determinations and all records underlying any such determinations submitted or obtained in support of any claim for disability/
supplemental income benefits by the Veteran.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not already of record.  Specifically request that the Veteran identify healthcare providers who have treated him for low back pain/disorders.  The Veteran should be notified that he may submit this evidence in support of his claim.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician, to ascertain the nature, and etiology, of any low back disorder found.

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should discuss the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify any current lumbar spine disorder found on examination.  With respect to each diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disorder is the result of disease or injury incurred or aggravated during the Veteran's active duty from January 15, 1968 to March 25, 1968, to include due to a January 1968 in-service injury to his back.  In rendering the requested opinion, the examiner should specifically address: (a) whether any lumbar spine disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder clearly and unmistakably did not increase in severity (beyond natural progression) during service.  

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a typewritten report.  

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the Veteran's claim for service connection, in light of all pertinent evidence and legal authority.  In adjudicating the claim, all applicable theories of entitlement to service connection should be considered, to include direct service connection and aggravation of a preexisting disorder, as appropriate. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


